61 N.Y.2d 913 (1984)
In the Matter of the Board of Education of the Dover Union Free School District, Appellant,
v.
Dover-Wingdale Teachers' Association, Respondent.
Court of Appeals of the State of New York.
Decided March 20, 1984.
David S. Shaw for appellant.
Kevin H. Harren and Bernard F. Ashe for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*915MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Any limitation upon the remedial power of the arbitrator must be clearly contained, either explicitly or incorporated by reference, in the arbitration clause itself. (Matter of Silverman [Benmor Coats], 61 N.Y.2d 299.) To infer a limitation from an ambiguous and general clause in the substantive provisions of the agreement would, in effect, require judicial interpretation of the contract and judicial interference with an arbitration award which should be avoided unless that award be violative of a strong public policy, totally irrational or in excess of a specifically enumerated limitation upon arbitral authority. (Matter of Sprinzen [Nomberg], 46 N.Y.2d 623, 629-630; Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co., 37 N.Y.2d 91, 95.) The limitation urged by petitioner Board of Education meets none of these criteria and, consequently, provides no basis for vacating the award.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.